UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6805



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD SMITH, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-85-166, CA-99-800-13)


Submitted:   November 4, 1999          Decided:     November 29, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Smith, Jr., Appellant Pro Se. William Corley Lucius, As-
sistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Smith, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Smith, Nos. CR-85-166;

CA-99-800-13 (D.S.C. Apr. 9, 1999). We deny Smith leave to proceed

in forma pauperis and also deny Smith’s motion for transcript at

government expense.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2